Citation Nr: 0018564	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-20 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the unreimbursed medical expenses paid in 1996 and 
1997 may be considered in calculating the veteran's countable 
income for purposes of determining the amount of his improved 
disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to June 
1943.  The appellant, appointed in late 1999 as the veteran's 
legal custodian, is his nephew.

This appeal arises from an August 1999 decision which 
concluded that, as VA Form 21-8416, Medical Expense Report, 
was received by the originating agency in April 1999, the 
medical expenses shown for 1996 and 1997 could not be 
considered for purposes of determining the amount of the 
veteran's improved disability pension benefits payable.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the originating agency.

2.  As of December 31, 1997, no evidence detailing the 
veteran's unreimbursed medical expenses for 1996 had been 
received by the Department of Veterans Affairs (VA) and as of 
December 31, 1998, no evidence detailing the veteran's 
unreimbursed medical expenses for 1997 had been received by 
VA.



CONCLUSION OF LAW

The unreimbursed medical expenses paid by the veteran during 
1996 and 1997 may not be considered in calculating his 
countable income for purposes of determining the amount of 
his improved disability pension benefits.  38 U.S.C.A. 
§§ 1503, 5107 (West 1991); 38 C.F.R. §§ 3.272(g), 3.660(b)(1) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue for consideration is whether the veteran's 
unreimbursed medical expenses paid during 1996 and 1997 may 
be considered in calculating his countable income for 
purposes of determining the amount of his improved disability 
pension benefits.  The Board finds that the appellant's claim 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The relevant facts in this case are not in dispute.  The 
record reflects that the veteran had been receiving improved 
disability pension benefits for a number of years when, in 
April 1999, VA Form 21-8416, Medical Expense Report, 
detailing the veteran's medical expenses for 1996, 1997 and 
1998 was received by the originating agency.  In a May 1999 
decision the amount of the veteran's countable annual income 
for 1998 was reduced based upon his reported 1998 
unreimbursed medical expenses, increasing the amount of his 
monthly payments of improved disability benefits, effective 
January 1, 1998.  In the August 1999 decision he was advised 
that the reported 1996 and 1997 unreimbursed medical expenses 
could not be considered as this information had been received 
after the allowable time limits.

At a hearing on appeal conducted before the undersigned 
Member of the Board of Veterans' Appeals (Board), the 
appellant has testified that after one of the veteran's 
sisters discontinued assisting the veteran in overseeing his 
VA pension benefits, a service officer failed to guide the 
veteran by asking him to report his medical expenses.  A 
written statement, reportedly postmarked in 1996, from an 
individual identified at the hearing as a service officer, 
and a written statement from a sister of the veteran were 
received at the hearing on appeal.  These were to the 
combined effect that the service officer who had previously 
assisted the veteran could not meet with him because the 
veteran was not in the service officer's area and that the 
new service officer initially met with the veteran in 1999.

38 C.F.R. § 3.660(b) states, in pertinent part, that where 
payments are made at a lower rate because of anticipated 
income, pension may be increased in accordance with facts 
found but not earlier than the beginning of the appropriate 
12 month annualization period if satisfactory evidence is 
received within the same or the next calendar year.  While a 
service officer may not have met and assisted the veteran in 
filing reports of unreimbursed medical expenses in a timely 
fashion, it must be emphasized that completion of these 
reports are the responsibility of the veteran.

The record shows that the VA did provide the veteran with a 
letter dated December 31, 1996, advising him that his report 
of unreimbursed medical expenses had to be received by the 
end of the following calendar year and he was provided with a 
copy of VA Form 21-8416.  Similarly, a letter was sent to the 
veteran dated December 31, 1997, advising him that his report 
of unreimbursed medical expenses had to be received by the 
end of the following calendar year and he was again provided 
with a copy of VA Form 21-8416.  It is unfortunate that the 
form detailing the veteran's unreimbursed medical expenses 
for 1996 and 1997 was not received by the VA until April 
1999, after the allowable time limits had expired.

Although the appellant requests that the veteran not be 
penalized for the service officer's incompetence, the Board 
is bound to apply the law as written.  The evidence detailing 
the veteran's unreimbursed medical expenses for 1996 and 1997 
was not received until April 1999 and the originating agency 
correctly concluded that these expenses may not be considered 
for purposes of determining the amount of his improved 
disability pension benefits.  38 U.S.C.A. § 1503; 38 C.F.R. 
§§ 3.272(g), 3.660.  The evidence is not so evenly balanced 
that there is doubt on any material issue.  38 U.S.C.A. 
§ 5107.


ORDER

The unreimbursed medical expenses paid in 1996 and 1997 may 
not be considered in calculating the veteran's countable 
income for purposes of determining the amount of his improved 
disability pension benefits.  The appeal is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

